Citation Nr: 0706636	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-38 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
excessive radiation.  

2.	Service connection for diabetes secondary to medication 
used for the service-connected disability of bronchial 
asthma.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1944 to July 
1946.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.     


FINDINGS OF FACT

1.	There is no medical evidence of record supporting the 
veteran's contention that VA medical treatment for his 
prostate cancer resulted in excess radiation in his body.   

2.	VA service connected the veteran for a bronchial asthma 
disorder effective March 1962.  

3.	The veteran's diabetes disorder is not related to his 
service-connected bronchial asthma disorder.        


CONCLUSIONS OF LAW

1.	The criteria for entitlement to compensation for excess 
radiation pursuant to 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2006).  

2.	A diabetes disorder is not proximately due to or the 
result of a service-connected disorder.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for diabetes 
secondary to his service-connected bronchial asthma disorder, 
and is seeking service connection pursuant to 38 U.S.C.A. 
§ 1151.  In the interest of clarity, the Board will initially 
discuss whether these claims have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from the RO dated in August 2003 and July 2004.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  The RO informed the veteran of 
the elements comprising his claims and the evidence needed to 
substantiate the claims.  The RO requested from the veteran 
relevant evidence, or information regarding evidence 
pertaining to the appeals which the RO should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  The RO 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claims.  And the RO provided notification to the veteran 
before the initial adjudication of his claims.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice 
must be provided to a claimant before the initial unfavorable 
RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding ratings or effective 
dates for the award of benefits.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  The veteran cannot incur prejudice from the 
lack of notice on these matters because, as will be noted 
below, his claims will be denied and no ratings and effective 
date will be assigned.  

As such, the veteran has not been negatively affected by the 
incomplete notice here.  In sum, the Board finds that VA 
satisfied VCAA notification requirements in this matter.  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained service medical records and other medical records 
relevant to this appeal.  And VA obtained medical expert 
opinions, which analyze and comment on the veteran's claims.    

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

        II.  The Merits of the Veteran's Claim Under 38 U.S.C.A. 
§ 1151

In May 2003, the veteran claimed that prostate surgery and 
treatment he underwent in 1980, performed and provided by VA, 
caused him to have excessive radiation in his body.  In his 
May 2005 Board hearing, he elaborated on his claim by stating 
that the excessive radiation precluded surgical treatment for 
a diverticulitis disorder.  Based on these statements, he 
claims that service connection is due here under 38 U.S.C.A. 
§ 1151.  For the reasons set forth below, the Board disagrees 
with his claim.   

38 U.S.C.A. § 1151 provides that a veteran who had been 
injured as the result of VA medical or surgical treatment, 
and not as a result of the veteran's own willful misconduct, 
shall be awarded compensation if that injury results in 
additional disability, in the same manner as if such 
disability were service-connected.

The provisions of 38 C.F.R. § 3.358 provide that in 
determining whether additional disability exists following 
medical or surgical treatment, the physical condition for 
which the beneficiary sought treatment will be compared with 
the physical condition resulting from the disease or injury 
on which the claim for benefits is based.  See 38 C.F.R. 
§ 3.358(b)(1), (b)(1)(i), (ii).  The regulation further 
provides that compensation is not payable for the continuance 
or natural progress of the disease or injury for which 
surgical treatment was authorized.  38 C.F.R. § 3.358(b)(2).  
Furthermore, in determining whether such additional 
disability resulted from disease or injury or an aggravation 
of an existing disease or injury suffered as a result of (in 
this case) surgical treatment, the following consideration 
will govern:  It will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).

For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  A 
showing of negligence or fault is necessary for recovery for 
claims filed on or after October 1, 1997.  See 38 U.S.C.A. 
§ 1151 & Supp. 1999.  In the instant case, the veteran filed 
his claim in May 2003; therefore he is required to show fault 
or negligence in medical treatment in order to be awarded 
compensation pursuant to 38 U.S.C.A. § 1151.

The veteran, as a layperson, is not competent to offer 
opinions on diagnoses or etiology with regard to his claim 
that VA treatment for prostate cancer caused him an 
additional disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  To substantiate his assertions, and thereby meet 
the evidentiary burden under 38 U.S.C.A. § 1151, competent 
medical evidence must show VA fault or negligence.  That is 
because medical evidence is required when determining matters 
involving medical causation or medical diagnosis.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Therefore, to prevail in 
his claim, the veteran must submit medical evidence showing 
that he incurred a disorder as a result of faulty or 
negligent VA treatment, and that he has a current disorder as 
a result of this treatment.  

The relevant medical evidence of record pertinent to the 
veteran's claim consists of VA and private treatment records, 
and December 2006 private medical opinions submitted by 
independent medical experts with specializations in radiology 
and urology, respectively.      

The veteran has submitted his own statements as evidence that 
VA medical treatment caused him a disability related to the 
claimed excessive radiation treatment.  Specifically, the 
veteran claims that the claimed excessive radiation he 
received in 1980 precludes surgical treatment he needs to 
treat a diagnosed diverticulitis disorder.  But the veteran 
has not submitted any medical evidence that supports this 
assertion.  In particular, he has not submitted medical 
evidence demonstrating that excessive radiation was used in 
1980 to treat his prostate cancer, or that residuals of this 
claimed malpractice frustrates treatment of diverticulitis.  
Rather, the medical evidence indicates that he did not 
sustain excessive radiation treatment, and that he has no 
residuals from the treatment.  Moreover, the record is silent 
regarding his theory that radiation treatment frustrates his 
treatment for diverticulitis.  In short, the record lacks 
medical evidence showing that the veteran currently has a 
disorder that resulted from faulty or negligent VA treatment.  
38 U.S.C.A. § 1151. 

VA medical records show that the veteran underwent 
transurethral resection of the prostate in June 1980 and that 
this revealed adenocarcinoma.  VA records show that a 
subsequent local node dissection was performed in July 1980, 
and that, between July and September 1980, he underwent 
radiation therapy of the prostate.  VA records also show that 
in March 1980 the veteran complained of transient left side 
paresthesias.  He underwent a cystoscopy which revealed 
evidence of radiation cystitis.  A biopsy revealed evidence 
of residual adenocarcinoma.  But VA records dated in August 
2002 show that a bone scan indicated no metastatic disease.  

With regard to the veteran's complaints of diverticulitis, 
the Board notes VA treatment records dated in August 2002 
indicating a diagnosis of diverticulitis.  And the Board 
notes a private medical report dated in July 1994 indicating 
extensive diverticula and moderate redundancy in the sigmoid 
colon, and indicating fairly extensive sigmoid diverticular 
disease with radiographic evidence of diverticulitis without 
evidence of extrinsic mass effect or perforation.  

To adequately assess this VA and private medical evidence vis 
a vis the veteran's claim, the Board sought additional 
medical analysis and expert opinion in May 2006.  In December 
2006, VA received letters from two private examiners - a 
radiologist and an urologist.  

The radiologist stated that the only side effect of the 
veteran's 1980 radiation treatment was diarrhea.  He noted 
the veteran's March 1981 cystitis, but then noted no 
subsequent treatment for cystitis until the veteran's 
complaints of pain on urination and dribbling in conjunction 
with his May 2003 claim for excessive radiation.  The 
radiologist found that the dose of radiation used in 1980 was 
not excessive.  He even noted that the radiation dosage he 
uses to treat his patients today is higher than that 
administered to the veteran in 1980.  He concluded by noting 
that the veteran appeared to have done well for many years, 
and had not had hematuria, or a small contracted bladder.  

The urologist stated that there is no reason to add to 
disability on a urological basis.  She stated that the amount 
of radiation given was not excessive, and that there were few 
references to any new complaints relevant to the veteran's 
radiation.  She stated that most of the veteran's complaints 
were referable to other systems.  

In sum, neither of these expert opinions supports the 
veteran's claim here.  Each indicates that VA properly 
treated the veteran's prostate cancer, and that the veteran 
has not experienced residuals from that treatment.  Moreover, 
neither opinion supports the veteran's argument that 
radiation treatment in 1980 frustrates treatment today for 
his diverticulitis.  

As there is no medical evidence showing that the veteran has 
a current disorder caused by VA treatment, or that VA 
treatment the veteran received in 1980 for prostate cancer 
was faulty or negligent, the record lacks competent evidence 
supporting the veteran's 1151 claim.  38 U.S.C.A. § 1151.  

III.  The Merits of the Claim for Secondary Service 
Connection

The veteran claims that VA medicinal treatment for his 
service-connected bronchial asthma disorder caused him to 
develop diabetes.  As such, he claims that his diabetes 
disorder should be service connected on a secondary basis.  
For the reasons set forth below, the Board disagrees.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this matter, the relevant medical evidence of record 
consists of VA and private medical treatment records and a 
December 2006 private medical opinion submitted by an 
independent medical expert with a specialization in 
endocrinology.   

Based on this evidence, it is clear that the veteran has a 
current diabetes disorder.  VA treatment records note 
treatment and diagnoses for this disorder, as does the 
opinion from the private endocrinologist.  But the record 
lacks competent medical evidence indicating a relationship 
between this disorder and medicine the veteran uses for his 
bronchial asthma.  38 C.F.R. § 3.310.  Rather, the only 
medical evidence of record addressing the relationship - 
found in the December 2006 opinion - states the opposite.  
The opinion states that it was "highly unlikely" that 
"asthma medications" or "other drugs" caused the veteran's 
diabetes, and that it was more likely that the diabetes 
related to genetic factors, aging, and obesity.  The medical 
evidence of record therefore preponderates against the 
veteran's claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Again, the Board has closely reviewed and considered the 
veteran's statements.  While these statements may impact a 
Board's findings, laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis or etiology.  Therefore, his 
statements alone are insufficient to prove his claims.  See 
Grottveit and Espiritu, both supra.  



The preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability caused by excessive radiation is denied.  

2.	Service connection for diabetes secondary to medication 
used for the service-connected disability of bronchial asthma 
is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


